DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
Status of the Claims
	Claims 1-15, 17, 22, 25, 27, and 32 are pending in this Office Action.
	Claims 1-15, 17, 22, 25, 27, and 32 are amended.
	Claims 16, 18-21, 23, 24, 26, 28-31, and 33 are canceled.
Response to Arguments – Prior Art Rejections
Applicant’s arguments, see the RCE, filed 2/12/2021, with respect to claims 1-13 and 32 have been fully considered and are persuasive.  The rejections of claims 1-13 and 32 has been withdrawn. 
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (US 2020/0014961) in view of Kamimaki et al. (US 2008/0077965).
	Regarding claim 14, Ramaswamy discloses a method of sharing media (Paragraphs 3 and 4 illustrate a system and method for enabling viewers of video content to select among a plurality of available objects of interest in order to view zoomed versions of the selected objects), the method comprising:
	receiving at a primary display device an encoded video stream (Figure 3 and paragraph 46 illustrate receiving video at a user client device 316; paragraphs 58 and 9 illustrate that the client device receives encoded video stream content), the encoded video stream comprising information regarding at least one tracked object or region of interest (Figure 3 and paragraph 46 illustrate 
	decoding the encoded video stream and displaying a first portion of the decoded video stream at the primary display device (Paragraphs 46, 53, and 58 illustrate that the client device decodes and displays the video content);
	generating a first tailored content stream from the decoded video stream for a first one of the at least one tracked object or region of interest, the first tailored content stream different than the displayed portion of the decoded video stream (Paragraph 46 illustrates that the user client device generates a zoomed video from the received video content).
	Ramaswamy fails to disclose transmitting the first tailored content stream from the primary display device to a second display device different than the primary display device.
	Kamimaki discloses transmitting the first tailored content stream from the primary display device to a second display device different than the primary display device (Figures 1 and 4 and paragraphs 28, 57, and 58 illustrate that the main content receiving display unit 100 transmits the selected subsidiary content for display at the user device 101 while the main content receiving display unit 100 displays the main content).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Kamimaki to Butcher to disclose transmitting the first tailored content stream from the primary display device to a second display device different than the primary display device because it would been common to share a tailored content stream from a main screen to a secondary screen in order to provide content that may be of desire to a first viewer without interrupting the main content displayed to other users viewing the main screen (see, Kamimaki, paragraph 28).
Regarding claim 15, Ramaswamy as modified by Kamimaki discloses wherein the first tailored content stream comprises a tailored video stream corresponding to a cropped portion within the displayed portion of the decoded video stream (Ramaswamy: Paragraph 46 illustrates that the user client device generates a zoomed video from the received video content).
	Regarding claim 27, Ramaswamy as modified by Kamimaki discloses the method further comprising: displaying indications of multiple options for tailored content streams, the indications comprising the at least one tracked object or region of interest (Ramaswamy: Figure 3 and paragraph 46 illustrate receiving information identifying tracked objects at the user client device 314).
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (US 2020/0014961), in view of Kamimaki et al. (US 2008/0077965), and in further view of Butcher (US 2011/0299832).
	Regarding claim 17, Ramaswamy as modified by Kamimaki fails to disclose wherein transmitting the first tailored content stream comprises transmitting the first tailored content stream in time synchronization with the decoded video stream.
	Butcher discloses wherein transmitting the first tailored content stream comprises transmitting the first tailored content stream in time synchronization with the decoded video stream (Figure 2 and paragraph 49 illustrate that the system may provide the zoomed view of the selected object to the client device for display; paragraphs 53 and 60 illustrate that the zoomed view may be view simultaneously with the unzoomed video stream).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Butcher to Ramaswamy in view of Kamimaki disclose wherein transmitting the first tailored content stream comprises transmitting the first tailored content stream 
	Regarding claim 22, Ramaswamy as modified by Kamimaki discloses wherein the second tailored content stream comprises an external content stream reference within the decoded video stream (Kamimaki: Paragraph 25 illustrates providing subsidiary content may comprise multilanguage audio data, subtitle data, home page data, etc.).
	Ramaswamy as modified by Kamimaki fails to disclose the method further comprising: generating a second tailored content stream from the decoded video stream for a second tracked object or region of interest different than the first tracked object or region of interest, the second tailored content stream different than the first tailored content stream and the displayed portion of the decoded video stream; and transmitting the second tailored content stream to a third display device different than the primary display device and the second display device.
	Butcher discloses the method further comprising: generating a second tailored content stream from the decoded video stream for a second tracked object or region of interest different than the first tracked object or region of interest, the second tailored content stream different than the first tailored content stream and the displayed portion of the decoded video stream; and transmitting the second tailored content stream to a third display device different than the primary display device and the second display device (Figure 2 and paragraphs 27-32 and 42 illustrate that the client device may receive the video stream and the metadata associated with the video content, wherein the metadata provides information identifying objects of interest within the video stream such as a descriptor, time stamp, and bounding window, and thus, multiple options for different “tailored” streams; figure 2 and paragraph 49 illustrate that the system may provide the zoomed 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Butcher to Ramaswamy in view of Kamimaki disclose the method further comprising: generating a second tailored content stream from the decoded video stream for a second tracked object or region of interest different than the first tracked object or region of interest, the second tailored content stream different than the first tailored content stream and the displayed portion of the decoded video stream; and transmitting the second tailored content stream to a third display device different than the primary display device and the second display device because Ramaswamy already discloses zooming in to objects of interest and generating the zoomed-in video content, wherein it would have been common to allow multiple users the ability to zoom in on objects of interest in the content.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (US 2020/0014961), in view of Kamimaki et al. (US 2008/0077965), in further view of Butcher (US 2011/0299832), and in further view of Wang et al. (US 2015/0222815).
	Regarding claim 25, Ramaswamy as modified by Kamimaki fails to disclose the method further comprising: at the primary display device, receiving metadata indicating the at least one tracked object or region of interest within the decoded video stream, wherein the received metadata comprises sensor and context data related to the decoded video stream.
	Butcher discloses the method further comprising: at the primary display device, receiving metadata indicating the at least one tracked object or region of interest within the decoded video stream, wherein the received metadata comprises context data related to the first video stream 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Butcher to Ramaswamy in view of Kamimaki disclose the method further comprising: at the primary display device, receiving metadata indicating the at least one tracked object or region of interest within the decoded video stream, wherein the received metadata comprises context data related to the first video stream because it would have been necessary to include some type of data identifying objects and/or regions of interest in order to indicate to the user options for portions of the content that may be cropped for a zoomed in view.
	Ramaswamy as modified by Kamimaki and Butcher fails to disclose wherein the received metadata comprises sensor data related to the decoded video stream.
	Wang discloses wherein the received metadata comprises sensor data related to the decoded video stream (Paragraph 46 illustrates that the metadata may comprise GPS sensor data preferably recorded simultaneously with the video).
	It would have been obvious before the effective filing date of the claimed invention to modify Ramaswamy in view of Kamimaki and Butcher to include wherein the received metadata comprises sensor data related to the decoded video stream as disclosed in Wang because it would have provided additional data in order to more accurately determine regions of interest within the video content.


Allowable Subject Matter
Claims 1-13 and 32 are allowable because the features associated with “transmitting the options to a secondary display device; receiving, at the primary display device a request for a viewpoint corresponding to a tracked object or region selected from the plurality of tracked objects or regions in the decoded video stream; and response to the request: cropping the tracked object or region of the requested viewpoint from the decoded video stream to produce cropped video of the requested viewpoint; re-encoding the cropped video; and transmitting the re-encoded cropped video to the secondary display device” overcome the prior art of record.  For instance, Butcher (US 2011/0299832) teaches that a group of secondary user devices may display the content simultaneously with a primary user device, wherein the secondary user devices may implement zoomed views of the content simultaneously displayed on the primary user device.  However, the prior art of record does not disclose the cited features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER GEE/
Primary Examiner, Art Unit 2425